ACCEPTED
                                                                                          03-13-00025-CV
                                                                                                 4010904
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      2/3/2015 9:20:17 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             The Chimene Law Firm
                                                        15203 Newfield Bridge Ln.
                                                           Sugar Land,  TX. 77498
                                                                    RECEIVED  IN
                                                               3rd COURT OF APPEALS
                                                            michelec@airmail.net
                                                                   AUSTIN, TEXAS
                                                                 2/3/2015 9:20:17 PM
                                  February 2, 2015                 JEFFREY D. KYLE
                                                                         Clerk

Hon. Jeffrey D. Kyle
Clerk
Third Court of Appeals, Austin, TX
P.O. Box. 12547
Austin, TX. 78711

      Re: Case No. 03-13-00025-CV; Scarbrough et al. v. Purser, et. al.;
      On appeal to the Third Court of Appeals, Austin, TX.

Dear Sir:

       Our Motion to Consider Newly-Discovered Evidence in Sanctions Testimony
has been pending before the Court for approximately two months and Mr.
Scarbrough is facing a disciplinary hearing on the same matter before the State Bar
on February 19, 2015. It was very scary to have my home broken into and my notes
for this appeal erased; my clients have also been traumatized by their involvement
with this case. I fully understand if the Court wishes to carry this Motion along with
the case, but I would appreciate your bringing the Motion to the panel’s attention so
that we can know that at least it will receive consideration. I have been an appellate
attorney for fully twenty-two years in Texas, and I have never had the experience I
have had with this case, through no fault of my clients.

      Thank you.

      Regards,
      /s/ MB CHIMENE
      Michele Barber Chimene
      TBN 04207500
      COUNSEL FOR APPELLANTS
                         CERTIFICATE OF SERVICE

      A true and correct copy of this letter has been served via ECF and email on
Daryl Moore, 1005 Heights Blvd, Houston, TX. 77008, daryl@heightslaw.com on
Feb. 3rd, 2015, as certified by my hand below.
                                              _______/s/ MB CHIMENE_______